Exhibit 10.17

March 1, 2012

Ms. Stephanie R. Pollack

4906 Candletree Drive

Houston, TX 77018

Dear Stephanie:

Encore Bancshares, Inc. (the “Company”) considers the establishment and
maintenance of a sound and vital management to be essential to protecting and
enhancing the best interests of the Company and its shareholders. In this
connection, the Company recognizes that the possibility of a Change in Control
may exist and that such possibility, and the uncertainty and questions which it
may raise among management, may result in the departure or distraction of
management personnel to the detriment of the Company and its shareholders.
Accordingly, the Company’s Board of Directors (the “Board”) determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of the Company’s management, including
yourself, to their assigned duties without distraction in the face of the
potentially disturbing circumstances arising from the possibility of a Change in
Control of the Company.

In order to induce you to remain in the employ of the Company or such subsidiary
thereof by which you are employed (the “Employing Entity”) and in consideration
of your agreements contained in section 5 hereof, this Agreement sets forth
certain benefits which the Company agrees will be provided to you in the event
of, among other things, a “Change in Control” of the Company (as defined in
section 2 hereof) under the circumstances described below.

1. TERM. This Agreement shall have an initial term expiring on the later of
(a) the fifth anniversary of the date hereof, assuming there has been no Change
in Control or (b) your Normal Retirement Date as defined herein; provided,
however, that the period provided in the clause (a) shall be automatically
extended for successive periods of one (1) year on a continuing basis unless
either party shall give written notice of intention not to so extend at least
six (6) months prior to the end of the initial five (5) year period or any
renewal period.



--------------------------------------------------------------------------------

2. CHANGE IN CONTROL. For purposes of this Agreement, “Change in Control” of the
Company means the occurrence of any of the following events: (i) the Company
shall not be the surviving entity in any merger, consolidation or other
reorganization (or survives only as a subsidiary of an entity other than a
previously wholly-owned subsidiary of the Company); (ii) the Company’s
subsidiary national banking association is merged or consolidated into, or
otherwise acquired by, an entity other than a wholly-owned subsidiary of the
Company; (iii) the Company sells, leases or exchanges all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary of the Company); (iv) the Company is to be dissolved and liquidated;
(v) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the 1934 Act, acquires or gains ownership or control
(including, without limitation, power to vote or control the voting) of more
than 50% of the outstanding shares of the Company’s voting stock (based upon
voting power); or (vi) as a result of or in connection with a contested election
of directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board of Directors. “1934 Act” means
the Securities Exchange Act of 1934, as amended. Notwithstanding anything herein
to the contrary, only to the extent necessary to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), a Change in Control
shall occur only to the extent that the definition of “Change in Control” set
forth above may be interpreted to be consistent with Section 409A(a)(2)(A)(v) of
the Code and the applicable Internal Revenue Service and Treasury Department
regulations thereunder.

3. TERMINATION OF EMPLOYMENT.

(i) Disability; Retirement.

(A) If, as a result of your incapacity due to physical or mental illness, you
shall have been unable for more than twelve (12) consecutive full calendar
months after the execution of this Agreement to perform your duties with the
Company or the Employing Entity, and within thirty (30) days after written
notice of termination is given you shall not have returned to the full time
performance of your duties, the Company may terminate your employment for
“Disability”, provided that the Board shall have before such termination been
furnished with the certificates of not less than two qualified physicians, one
selected by the Company and one by or on behalf of you, stating that in their
opinion you are or will continue to be by reason of such inability totally
unable or unable adequately to perform the services required of you pursuant to
this Agreement. If the two physicians so selected are unable to reach an
agreement on the issue of your ability to perform such services adequately, they
shall promptly designate a qualified physician to make such determination and
the decision of such third physician shall be binding on the Company and you. If
the two physicians are unable to agree upon a third physician for such purpose,
the parties shall request Employing Entity’s long term disability insurance
carrier to choose such third physician.

 

2



--------------------------------------------------------------------------------

(B) Termination of your employment based on “Retirement” shall mean your
voluntary termination of employment after attaining your “Normal Retirement
Date.” “Normal Retirement Date” as used herein shall be the first day of the
first calendar month following the calendar month in which you reach age (a) 55
with at least three (3) years of service, or (b) age 65. Early retirement
initiated by the Company shall be treated as a dismissal and not a voluntary
early retirement. Your voluntary termination of employment for “Good Reason” as
set forth in paragraph (iii) below after attaining your Normal Retirement Date
shall not be a termination of your employment based on Retirement, but shall be
a “Good Reason” termination of your employment.

(ii) Cause. Termination of your employment by the Company for “Cause” shall mean
termination upon (A) the willful and continued failure by you substantially to
perform your duties (other than any such failure resulting from your incapacity
due to physical or mental illness), after a demand for substantial performance
is delivered to you by the Chairman, the Board or the President of the Company
which specifically identifies the manner in which it is believed that you have
not substantially performed your duties, and a reasonable period of opportunity
for such substantial performance is provided, or (B) the willful engaging by you
in illegal misconduct materially and demonstrably injurious to the Company. For
purposes of this paragraph, no act, or failure to act, on your part shall be
considered “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your action or omission was in the best
interest of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or by the Board of Directors
of the Employing Entity or based upon the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by you in good
faith and in the best interest of the Company. Notwithstanding the foregoing,
you shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for that purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of conduct set forth above in clauses (A) or (B) in this
paragraph and specifying the particulars thereof in detail.

 

3



--------------------------------------------------------------------------------

(iii) Good Reason. “Good Reason” for you to terminate your employment shall
mean:

(A) An adverse change in your status or positions(s) as an executive or other
key employee of the Company or of the Employing Entity as in effect immediately
prior to the Change in Control, including, without limitation, any adverse
change in your status or position as a result of a diminution in your duties or
responsibilities or a change in your business location of more than 35 miles or
the assignment to you of any duties or responsibilities which, in your
reasonable judgment, are inconsistent with such status or position(s), or any
removal of you from or any failure to reappoint or reelect you to such
position(s) (except in connection with or as a result of the termination of your
employment for Cause or Disability or as a result of your death or by you other
than for Good Reason);

(B) A reduction by the Company or the Employing Entity in your base salary as in
effect immediately prior to the Change in Control or in the number of vacation
days to which you are then entitled under the Company’s vacation policy as in
effect immediately prior to the Change in Control;

(C) The taking of any action by the Company or the Employing Entity (including
the elimination of a plan without providing substitutes therefor, the reduction
of your awards under any benefits plan, or the failure to replicate a plan, such
as an annual bonus plan, that by its terms is time limited and is of a type that
it has been the Company’s practice to replace with a similar plan from time to
time), that would diminish other than in a de minimis amount the aggregate
projected value of your awards under any bonus, stock option or other management
incentive plans in which you were participating at the time of a Change in
Control of the Company;

(D) The taking of any action by the Company or the Employing Entity that would
diminish other than in a de minimis amount the aggregate value of the benefits
provided you under the Company’s medical, health, dental, accident, disability,
life or other insurance, stock purchase or retirement plans in which you were
participating at the time of a Change in Control of the Company;

(E) A failure by any successor (as hereinafter defined) to provide the
assumption and acknowledgement of this Agreement contemplated by section 6
hereof; or

 

4



--------------------------------------------------------------------------------

(F) Any purported termination by the Company of your employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
paragraph (iv) below (and, if applicable, paragraph (ii) above); for purposes of
this Agreement, no such purported termination shall be effective.

(iv) Notice of Termination. Any termination by the Company or by you pursuant to
paragraphs (i), (ii) or (iii) above shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice specifying the termination provision in this
Agreement relied upon and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so specified.

(v) Date of Termination. “Date of Termination” shall mean (A) if your employment
is terminated for Disability, thirty (30) days after Notice of Termination is
given (provided that you shall not have returned to the performance of your
duties on a full-time basis during such thirty (30) day period); (B) if you
terminate your employment pursuant to paragraph (iii) above, the date specified
in the Notice of Termination; (C) if your employment is terminated for death or
Retirement, the date of your death or Retirement; and (E) if your employment is
terminated for any other reason, the date on which Notice of Termination is
given.

4. RIGHTS AND OBLIGATIONS UPON CHANGE IN CONTROL, TERMINATION OR DURING
DISABILITY.

(i) Notwithstanding any restricted stock agreement or option agreement, upon the
occurrence of a Change in Control of the Company, all outstanding restricted
stock and stock options granted to you pursuant to any stock incentive plans of
the Company or your Employing Entity shall become 100% vested and immediately
exercisable.

(ii) After the occurrence of a Change in Control of the Company, during any
period that you fail to perform your duties hereunder as a result of incapacity
due to physical or mental illness, you shall continue to receive your full base
salary at the rate then in effect to be payable in accordance with the Employing
Entity’s normal payroll practices, and any time of service for vesting purposes
under any plan shall continue to accrue during such period of incapacity until
and if your employment is terminated pursuant to section 3(i)(A) hereof (and for
any longer period as may be provided under applicable plans).

(iii) After the occurrence of a Change in Control of the Company, if your
employment is terminated for Cause, the Company shall

 

5



--------------------------------------------------------------------------------

pay you, or shall cause to be paid to you, your full base salary and accrued
vacation pay through the Date of Termination at the rate in effect at the time
Notice of Termination is given plus any benefits or awards (including both the
cash and stock components) which pursuant to the terms of any plans have been
earned or become payable, but which have not yet been paid to you, and shall
have no further obligations to you under this Agreement. All payments to be made
pursuant to this paragraph (iii) shall be paid in the form of a lump-sum payment
no later than 30 days following the date of termination of employment; provided,
however, that you shall have no right to designate the taxable year that such
payments will be made.

(iv) If the Company or the Employing Entity, within a period of two years after
the occurrence of a Change in Control, terminates your employment other than for
Disability or Cause pursuant to section 3(i)(A) or 3(ii) hereof, or if you,
within a period of two years after the occurrence of a Change in Control of the
Company, terminate your employment for Good Reason as provided for in sections
3(iii)(A) through 3(iii)(F) of this Agreement, then the Company shall pay to you
or shall cause to be paid to you (without regard to the provisions of any
benefit plan) in a lump sum on or before the tenth business day following the
Date of Termination (provided that you shall have no right to designate the
taxable year that the payments under this section 3(iv) will be made) an amount
equal to the sum of the following paragraphs (A) and (B):

(A) An amount equal to two (2) times your full annual base salary through the
Date of Termination at the rate in effect just prior thereto (not taking into
account any reduction in your base salary that constitutes Good Reason for your
termination), plus any accrued but unused paid time off benefit, plus any
benefits or awards (including both the cash and stock components) which pursuant
to the terms of any plans have been earned or become payable, but which have not
yet been paid to you; plus

(B) An amount equal to two (2) times the average of all performance bonus
payments made by the Company or Employing Entity to you in respect of the two
(2) calendar years preceding the Change in Control;

(v) For purposes of this Agreement, the term “base salary” shall include any
amounts deducted pursuant to Sections 125 and 401(k) of the Code. Amounts paid
pursuant to this section 4 shall be deemed severance pay and in lieu of any
further salary for periods subsequent to the Date of Termination.

 

6



--------------------------------------------------------------------------------

(vi) If the Company or the Employing Entity, within a period of two years after
the occurrence of a Change in Control, terminates your employment other than for
Disability or Cause pursuant to section 3(i)(A) or 3(ii) hereof or if you,
within a period of two years after the occurrence of a Change in Control,
terminate your employment for Good Reason as provided for in sections 3(iii)(A)
through 3(iii)(F) of this Agreement, then the Company shall provide you with
comparable benefits equal in value to each life, health, accident, or disability
benefit to which you were entitled (through insurance, direct reimbursement, or
otherwise) and at the same cost to you as immediately before the Date of
Termination (not taking into account any reduction in such benefit that
constitutes Good Reason for your termination). The value and comparability of
the foregoing benefits shall be determined individually rather than in the
aggregate, and shall-be compared after subtracting applicable income and
employment taxes; provided that the right to reimbursement or in-kind benefits
under this section 3(vi) shall not be subject to exchange for another benefit.
The Company shall provide the benefits described in this subsection for a period
terminating on two years after the Date of Termination. An election by you to
terminate for Good Reason shall not be deemed a voluntary termination of
employment by you for purposes of this Agreement or of any plan or practice of
the Company. At the end of the period of coverage, you shall have the option to
have assigned to you, at no cost and with no apportionment of prepaid premiums,
any assignable insurance policy owned by the Company or the Employing Entity and
relating specifically to you. With respect to all benefits under this section
3(i) provided in the form of a reimbursement, you must provide the appropriate
documentation in support of the expenses to the Company no later than
November 15th of the calendar year following the calendar year that the expense
was incurred. The reimbursement shall be paid to you by the Company as soon as
administratively practicable thereafter, but in no event shall reimbursements be
paid later than the last day of the calendar year following the calendar year
that the expense was incurred. Notwithstanding anything to the contrary, to the
extent required by Section 409A of the Code: (1) the amount of expenses eligible
for reimbursement or to be provided as an in-kind benefit under this Agreement
during the calendar year may not affect the expenses eligible for reimbursement
or to be provided as an in-kind benefit in any other calendar year, and (2) the
right to reimbursement or in-kind benefits under this Agreement shall not
subject to liquidation or exchange for another benefit.

(vii) After the occurrence of a Change in Control of the Company, the Company
shall continue to maintain in effect all charter and bylaw provisions and all
contractual indemnities that afford to you rights to indemnification against
liability as an officer, director or employee of the Company as were in effect
immediately prior to the Change in Control, and shall continue to maintain
directors and officers liability insurance coverages at least in the amounts and
other terms as the Company maintained in effect immediately prior to the Change
in Control for the remaining term of this Agreement.

 

7



--------------------------------------------------------------------------------

(viii) Notwithstanding anything in the Section to the contrary, if you are a
“disqualified individual” (as defined in Section 280G(c) of the Internal Revenue
Code of 1986, as amended (the “Code”)) and the payment provided for in this
Section, together with any other payments which you have the right to receive
from the Company or Employing Entity would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), and you are not subject to an
agreement providing for payments of such amounts as may be necessary to pay any
applicable excise tax under Section 4999 of the Code and any applicable income
tax relating thereto, the total amounts received by you from the Company or
Employing Entity which would constitute “parachute payments” (as defined in
Section 280G(b)(2) of the Code), shall be reduced in a manner determined by the
Company to be one dollar ($1.00) less than three (3) times your base amount (as
defined in Section 280G of the Code) so that no portion of such amounts received
by you shall be subject to the excise tax imposed by Section 4999 of the Code if
and only if (i) such reduction in the amount paid produces a better net after
tax position (taking into account any applicable excise tax under Section 4999
of the Code and any applicable income tax) than the total payment provided for
herein.

5. EMPLOYEE’S COMMITMENT; RIGHT TO TERMINATE.

(i) Except as otherwise provided in paragraph (ii) below, the Company, the
Employing Entity or you may terminate your employment at any time, subject to
the benefits specified herein being provided in accordance with the terms
hereof.

(ii) In the event a tender offer or exchange offer is commenced by a Person
which, if successfully consummated, will result in such Person being that
beneficial owner of more than 20% of the combined voting power of the Company’s
Voting Securities, including shares of Common Stock of the Company, you agree
that you will not voluntarily leave the employ of the Company or the Employing
Entity (other than as a result of Disability or upon Normal Retirement) and will
render the services contemplated in this Agreement until such tender offer or
exchange offer has been abandoned or terminated or a Change in Control of the
Company has occurred.

 

8



--------------------------------------------------------------------------------

(iii) During the life of this Agreement, you will faithfully perform your duties
to the best of your ability and in accordance with the directions of the Board,
provided that after a Change in Control of the Company such directions do not
constitute Good Reason for you to terminate your employment.

(iv) You will not at any time during the life of this Agreement, or thereafter,
communicate or disclose to any unauthorized person, or use for your own account,
without the written consent of the Company, any proprietary processes, or other
confidential information of the Company or any subsidiary concerning their
business or affairs, suppliers or customers, it being understood, however, that
the obligations of this paragraph shall not apply to the extent that the
aforesaid matters (A) are disclosed in circumstances in which you are legally
required to do so, or (B) become generally known to and available for use by the
public otherwise than by your wrongful act or omission.

6. SUCCESSOR’S BINDING AGREEMENT.

(i) The Company will, and you may, seek, by written request at least five
business days prior to the time a Person becomes a Successor (as hereinafter
defined), to have such Person, by agreement in form and substance satisfactory
to you, expressly assume the Company’s obligations under this Agreement and
acknowledge that the Successor is contractually bound to perform all of such
obligations. Failure of such Person to furnish such assumption and
acknowledgement by the later of (A) three business days prior to the time such
Person becomes a Successor or (B) two business days after such person receives a
written request to so assume and acknowledge shall constitute Good Reason for
termination by you of your employment if a Change in Control of the Company
occurs or has occurred. For purposes of this Agreement, “Successor” shall mean
any person that succeeds to, or has the practical ability to control (either
immediately or with the passage of time), the Company’s business directly, by
merger or consolidation, or indirectly, by purchase of the Company’s Voting
Securities or otherwise.

(ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die before all amounts that
would still be payable to you hereunder if you had continued to live are paid,
all such unpaid amounts, unless otherwise provided herein, shall he paid in
accordance with the terms of this Agreement to your devisee, legatee, or other
designee or, if there be no such designee, to your estate.

 

9



--------------------------------------------------------------------------------

7. FEES AND EXPENSES. The Company shall pay all legal fees, expenses of
litigation and related expenses incurred by you in connection with this
Agreement, including, without limitation, (a) all such fees and expenses, if
any, incurred in contesting or disputing any termination of your employment
following a Change in Control or incurred by you in seeking advice with respect
to the matters set forth in the provisions hereof or (b) your seeking to obtain
or enforce any right or benefit provided by this Agreement, irrespective of
whether you are successful in contesting or disputing such termination of your
employment or in obtaining or enforcing any right or benefit under this
Agreement.

8. TAXES. All payments to be made to you under this Agreement will be subject to
required withholding of applicable federal, state and local taxes.

9. SURVIVAL. The respective obligations of, and benefits afforded to, the
Company and you as provided in sections 4, 5, 6, 7 and 8 of this Agreement shall
survive termination of this Agreement.

10. NOTICES. Notices and all other communications provided for herein shall be
in writing and shall be deemed to have been duly given when delivered or mailed
by certified or registered mail, return receipt requested, postage prepaid
addressed to the respective addresses set forth in this Agreement or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt. All notices to the Company shall be directed to the attention
of the Compensation Committee Chairman of the Company with a copy to Corporate
Secretary of the Company at Nine Greenway Plaza, Suite 1000, Houston, Texas
77046.

11. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged except in writing specifically referring to such provision and signed
by you and such officer as may be specifically designated by the Board. No
waiver at any time by either party hereto of the breach of any condition or
provision of this Agreement, or of compliance by the other party with the same,
shall be deemed a waiver of any other condition or provision at the same or at
any other time. No agreement or representation still in effect, oral or
otherwise, express or implied, with respect to the subject matter hereof has
been made by either party other than (i) those set forth expressly in this
Agreement or (ii) those in any stock option agreements or, (iii) those in any
restricted stock agreements. Upon termination of your employment, in the event
of any conflict between the terms of this Agreement and the terms of any other
agreements between you and the Company, this Agreement shall be controlling. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Texas.

 

10



--------------------------------------------------------------------------------

12. VALIDITY. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect. This Agreement
shall supersede any prior agreement between the Company and you that provides
for similar benefits in the event of a Change in Control (the “Prior
Agreement”), provided, however, that (i) if any provision of this Agreement is
determined by a court or other competent authority to be invalid or
unenforceable, the corresponding provision (if any) of the Prior Agreement shall
automatically be reinstated as if it were a provision of this Agreement, and
(ii) if this Agreement is determined by a court or other competent authority to
be invalid or unenforceable, the Prior Agreement shall automatically be
reinstated in its entirety.

13. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14. SECTION 409A. To the extent that the terms of this Agreement would subject
you to gross income inclusion, interest, or additional tax pursuant to
Section 409A of the Code, those terms are automatically stricken and reformed
either to be exempt from, or to comply with, Section 409A of the Code and the
regulations issued thereunder. Notwithstanding any provision of this Agreement
to the contrary, only to the extent that this Agreement is subject to the
requirements of Section 409A of the Code and is not exempted from such
requirements, if at the time of your termination of employment with the Encore,
you are a “specified employee” as defined in Section 409A of the Code, no
payment or benefit that results from your termination of employment will be
provided until the date which is six months after the date of your termination
of employment (or, if earlier, your date of death). Payments to which you would
otherwise be entitled during the six-month period described above will be
accumulated and paid in a lump sum on the first day of the seventh month after
the date of your termination of employment.

If this letter correctly sets forth our agreement on the subject matter hereof,
please sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

Sincerely,   /s/ James S. D’Agostino, Jr.   James S. D’Agostino, Jr.   Chairman

 

AGREED to as of the date

first above written.

 

  /s/ Stephanie R. Pollock   Name: Stephanie R. Pollock

 

11